But the Court overruled this objection, deeming the record of the conviction as sufficient proof of that fact.
The respondent then proved that the libellant had forgiven his offence, by subsequent cohabitation, with knowledge of the crime.
*101Whereupon JJlden moved for leave to amend the libel, by adding a charge of extreme cruelty, and praying for a divorce a mensa el thoro for that cause.
Which the Couet granted, ordering that the libel, as amended, be served on the adverse party three months before the next term.